Title: From John Adams to Richard Rush, 25 June 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy June 25 1814

I can write you little, but the history of my diseases and their Symptoms. Your kind favour of the 17th found me ill in my bed in which I have passed the greatest part of my time for fifteen days. Our cruel North, and North East Winds have given me a cold and fever So distressing that I could neither read write, Speak or think Stand go, Sit or lye. What must have become of me? What and where could I be?
But here I am at present, writing in great tranquity to you. Marbois Toast was as good natured and as Silly as mine. After the Signature of our provisional Articles in 1782, We all dined together. When I was called upon for a Toast, I gave Universal and perpetual Peace. All drank it but Oswald. He refused, and I thought him the only Man of Sense in the Company. It is always foolish to toast things We know to be impossible as I did. Marbois and La Forest, were my Companions de Voyage from L’Orient to Boston in 1779. They have found their Way, through Chaos to Sunshine, as adroitly as Talleyrand and Seyeys.
What an Acquisition of the means of Commerce and Naval Power will poland be to Alexander? What an Accession will Belgium be, to any Power to which it can be added? to Holland to Austria or to France? Are the noble Ports of Ostend Nieuport, Bruges and Antwerp to be annihilated with the River Scheld, by Treaty? It Seems that the maritime domination of Britain was never in greater Jeopardy. This Splendid Palace of Ice must melt away.
I am not Surprised at Mr Crawford’s Request of Mr Jeffersons Manual, and the Copies of the Rules and Order of the House, but wonder he did not add those of The Senate, and the Quarto Volume of the Rules and orders of the H. of C. in Great Britain.
The Ignorance of the French, in every thing relative to free Government and thus conceited Presumption that they had made great discoveries has cost them all their revolutions for the last Thirty Years and I fear they are not yet ended. Turgot and Condorcet and Brissot were as ignorant as Marat and Robespierre.Had Russia Austria Prussia and England in 1799, Seriously attempted what they have now effected, they would have been cutt to Pieces: France was then full of Men, Confidence and Ardor: but 15 Years of incessant Waste has exhausted their Men and their Spirits.
There is Something So grateful to my feelings in the restoration of my old Friends the Bourbons, from all of whom I received invariably the most kind and condescending treatment; that if I were twenty years younger I would Solicit the office of Minister Extraordinary to congratulate them in the Name of The President and the United States. Yet I rejoice not without fears for them and for France. As I am not loaded with all the Prejudices which the English have insinuated into the World against Napoleon, and by no means wish his death, I think his retirement with Life is the greatest Action and most fortunate Event of his Life. If he can and will write Commentaries they will be worth many of Caesars. The Cause of religious Liberty, on which all other Liberties depend, there are reasons to fear, will be no gainer by the Revolution.
That France will be friendly to Us there can be no doubt. Her Friendship however, cannot be very efficacious for Sometime.
I apprehend nothing from the Influence of the great Event upon our Affairs. The annual Threats of thousands and tens and twentys and thirtys and Fortys of thousands of Men, to be Sent to America, have Sounded in my Ears, these forty Years.
My Answer is “How many Tons of Shipping are necessary to transport one Soldier with his Trimmings from Europe to America? And as one is to three, What is 40,000 to a fourth Number.?
Here! Tory! State your Sum and try your Skill in the rule of Three.
1:3::40,000: And when Since Noah Ark was a fleet of 120,000 Tons of Shipping Seen upon the deep?
But I must conclude these profound nautical and mathematical Speculations with assurances of the good Will; and Esteem of

John Adams